Citation Nr: 0911673	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The appellant served from July 1966 to June 1969 and from 
November 1969 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that in his VA-Form 9, Substantive Appeal, 
the appellant indicated that he wished to only appeal the 
issues of service connection for PTSD and degenerative joint 
disease.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease was not manifest in service 
and arthritis was not manifest within a year of separation.  

2.  Degenerative joint disease is not attributable to 
service.  


CONCLUSION OF LAW

Degenerative joint disease was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in August 2005.  While the letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  

The Board acknowledges that the appellant has not been 
afforded a VA examination for his claim.  However, the Board 
finds that a VA examination is not necessary in order to 
decide the appellant's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The appellant's service medical records are devoid of any 
complaints or treatment for the claimed disability.  The 
Board finds that there is no credible evidence showing that 
the claimed disability was incurred in service or is related 
to a service connected disability.  Because some evidence of 
an in-service event, injury, or disease is required in order 
to substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is unwarranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

        Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis , may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable as it has not been claimed 
that the disability was incurred while engaging in combat.

					Analysis 

The appellant seeks service connection for degenerative joint 
disease.  The Board notes that the appellant claimed in 
October 2005 that his big toe replacement in 1969 was due to 
Agent Orange exposure.  However, his representative indicated 
in February 2009 correspondence that the appellant's claim 
should be treated as a permanent and chronic condition that 
resulted from service not as a result of Agent Orange.  After 
review of the record, the Board finds against the appellant's 
claim.  

In June 1967, he was seen for pain over the right buttock.  
Service treatment records are negative for degenerative joint 
disease and knee and/or feet complaints, treatment or 
diagnoses.  At his separation examinations, the appellant's 
feet and lower extremities were reported normal, and he 
denied a history of arthritis, tricked or locked knee, and 
foot trouble.  

A June 1996 examination noted a diagnosis of osteoarthritis 
left foot and an impression of first metatarsal/phalangeal 
replacement system.  Complaints of ongoing left great toe 
pain for approximately seven years were noted in June 1996.  
It was noted that the appellant had recent exacerbation.  
Appellant admitted for left 1st MTP joint replacement and 
arthroplasty June 6, 1996 was also noted.  Hallux rigidus 
osteoarthritis left 1st metatarsalphalangeal joint was 
diagnosed in June 1996.  Within that month, the appellant had 
a left great toe implanter insertion using the great toe 
kinetic implant with metatarsophalangeal joint replacement 
operation.  No history of previous major surgery was noted in 
June 1996.  

Left great toe arthroplasty was noted in July 1996.  A 
diagnosis of osteoarthritis of the first metatarsalphalangeal 
joint was also noted.  Left foot pain was noted in November 
2001.  Mild gout right great toe was noted in June 2002.  It 
was noted in January 2005 and May 2005 that the appellant's 
big toe was replaced because of degenerative joint disease.  
A prior medical history of gout was noted.  Complaints of 
ingrown toenail left foot were noted in February 2005.  

In September 2005, the appellant's brother, J.E.L., issued a 
statement maintaining that when the appellant returned from 
service he complained of aching joints and pain in his feet 
but never did anything about it.  J.E.L. also stated that 
after his second separation from service the appellant 
continued to have joint pain and eventually had surgery to 
have the joint replaced.  In an October 2005 statement, the 
appellant's sister, A.C., stated that the appellant told her 
about the trouble with his feet and that he had the joint in 
his big toe replaced.  Increased arthralgia of the knees was 
noted in February 2006.  

Via various statements the appellant has maintained that his 
feet and knees have hurt since service.  He noted in October 
2005 that such caused him to have a left big toe joint 
replacement in June 1966.  The appellant attributed his 
replacement directly to his exposure to Agent Orange while in 
service.  In his VA Form 9, the appellant noted that he 
severely strained his toe in service and that he did not go 
on sick call.  He reported that over the years he suffered 
severe pain and restriction of activities and that he had to 
have surgery on his foot in 1996.  

Although the evidence shows a foot disability and increased 
arthralgias of the knee, there is little persuasive evidence 
linking the appellant's current disability with service.  To 
the extent that the appellant asserts that his disability is 
attributable to service, there is a lack of corrobative 
evidence.  Service treatment records are negative for any 
degenerative joint disease, knee and/or feet complaints, 
treatment or diagnoses, and at his separation examinations 
the appellant's feet and lower extremities were reported 
normal and he denied a history of arthritis, tricked or 
locked knee, and foot trouble.  There is also no evidence of 
arthritis within one year of separation from service.  
Although the appellant has reported knee and foot problems 
since service, the earliest record of any foot problems is in 
1996.  At that time, he reported a 7 year history rather than 
a history starting in service.

The Board notes that the appellant's brother, J.E.L., noted 
that when the appellant returned from service he complained 
of aching joints and pain in his feet but never did anything 
about it, and that after his second separation from service 
the appellant continued to have joint pain and eventually had 
surgery to have the joint replaced.  The Board also notes 
that the appellant's sister, A.C., stated that the appellant 
told her about the trouble with his feet and that he had the 
joint in his big toe replaced.  The Board acknowledges the 
statements of J.E.L. and A.C. but notes that at separation 
normal feet and lower extremities were noted and the 
appellant denied a history of foot trouble and tricked or 
locked knee at that time.  The Board also notes that although 
the appellant reported joint replacement surgery in June 
1966, no history of previous major surgery was noted in June 
1996.  

The Board finds that service connection for degenerative 
joint disease is not warranted.  In this regard, the Board 
notes that the appellant's assertions of continuity are not 
credible.  The Board is not holding that corroboration is 
required.  The Board may discount lay evidence when such 
discounting is appropriate.  As fact finder, the Board is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  

Here, we find the appellant's assertions of knee and foot 
problems since service to be less credible than the normal 
contemporaneous records at separation, and his denial of 
pertinent complaints at separation.  Furthermore, when 
seeking medical care in 1996, he reported a 7 year history 
rather than an in-service history.  The Board is presented 
with lay statements regarding onset and continuity.  However, 
far more probative is the normal separation examination, his 
denial of pertinent pathology at time of separation and his 
report for treatment purposes that there was a 7 year history 
instead of an in-service history.  The veteran's denial of 
pertinent pathology at separation and the report of a 7 year 
history in 1996 establish that the appellant is an 
inconsistent historian.  While the evidence of record shows 
that the appellant has a disability, the Boards finds that 
the more probative evidence shows that the appellant's 
current disability was not manifest during service or for 
many years thereafter and that continuity of symptomatology 
is not shown; rather, the record contradicts the appellant's 
assertions that he has had continuing foot and knee problems 
since service, and such assertions are not credible.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for degenerative joint disease is denied. 


REMAND

The appellant seeks service connection for PTSD.  The 
appellant asserts that his PTSD is attributable to service to 
include witnessing death, suicides, heroin overdoses, 
exposure to incoming rounds and returning fire, and being 
bombed.  Service treatment records are negative for any 
psychiatric complaints, treatment or diagnoses.  At his 
separation examinations, the appellant was deemed 
psychiatrically normal and he denied frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry and nervous trouble of any sort.  

In July 2005, J.A.R. noted that the appellant came under 
direct enemy fire and was exposed to incoming rocket and 
mortars.  He further noted that the appellant witnessed 
soldiers wounded in combat, that he saw three GI's playing 
catch with a grenade which ripped one soldier apart and that 
the appellant's unit found dead bodies floating in the river.  
PTSD was diagnosed and J.A.R. opined that PTSD has 
significantly impacted the appellant's quality of life.  

In September 2005, the appellant's brother, J.E.L., issued a 
statement maintaining that when the appellant returned from 
service he talked about watching several people die while 
tossing live grenades as a game.  R.Y. issued a statement in 
September 2005 noting that she and the appellant discussed 
his experiences in Vietnam.  In an October 2005 statement, 
the appellant's sister, A.C., stated that after service the 
appellant was no longer comfortable with himself and that he 
could not relax with his family.  

In June 2007, J.S. reported that the appellant was being 
treated for his symptoms for PTSD and that he reported severe 
anxiety including intrusive distressive recollections of 
traumatic events experienced while in Vietnam.  It was noted 
that the appellant reported symptoms of sleep disturbances, 
nightmares, flashbacks, and irritability.  She noted that the 
symptoms warrant the diagnosis of PTSD, delayed onset.  

Via various statements the appellant has maintained that he 
witnessed a group of troops playing toss with a live grenade 
and that it went it off totally disemboweling one person.  He 
reported that the person's intestines and liver were on the 
ground when the person's body was removed.  He reported being 
bombed with incoming rockets and recalled cooking and 
drinking from sources of water that had bodies of animals and 
people floating in it.  The appellant reported exposure to 
incoming rounds and returning fire, witnessing two suicides 
and several overdoses from heroin.  The appellant has 
reported isolation, problems developing friends, intrusive 
thoughts, trouble interacting with people, trouble 
concentrating and avoidance.  The appellant's DD-214 
indicates that he received the Vietnam Service Medal, Army 
Commendation Medal, Vietnam Counteroffensive Phase VII 
Campaign Ribbon and a Consolidated I Campaign Ribbon.  

In light of the above, the Board finds that a remand is 
necessary so that the AMC can contact the Joint Services 
Records Research Center (JSRRC) and request verification of 
the appellant's alleged stressors.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to corroborate 
the appellant's alleged stressful events 
in service.  The appellant or his 
representative should be invited to 
complete the standard PTSD questionnaire 
with as much specific detail as possible.  
If the appellant provides such 
information, the RO should request the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
CURR) to verify the appellant's alleged in 
service stressors, in particular whether 
his unit in Vietnam was under mortar or 
rocket attack for the time period the 
appellant or his representative will 
identify.  

2.  If credible supporting evidence is 
obtained of the claimed service in-
stressor, the RO should arrange for a VA 
psychiatric examination.  The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  A diagnosis of PTSD under DSM 
IV criteria should be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
independently verifiable stressor 
supporting the diagnosis. If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  The rationale 
for all opinions expressed should be 
explained.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner for proper 
review of the medical history.  


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


